Case 20-32633-sgj11 Doc 6 Filed 10/23/20 Entered 10/23/20 19:08:44 Page 1 of 20

Frank J. Wright

Texas Bar No. 22028800

Jeffery M. Veteto

Texas Bar No. 24098548

Jay A. Ferguson

Texas Bat No. 24094648

LAW OFFICES OF FRANK J. WRIGHT, PLLC
2323 Ross Avenue, Suite 730

Dallas, Texas 75201

Telephone: (214) 935-9100

PROPOSED COUNSEL TO DEBTOR
STUDIO MOVIE GRILL HOLDINGS, LLC

IN THE UNITED STATES BANKRUPTCY COURT
NORTHERN DISTRICT OF TEXAS

DALLAS DIVISION
IN RE: § CASE NO. 20-32633-11
§
STUDIO MOVIE GRILL HOLDINGS, LLC, § Chapter 11
et al,’ §
DEBTOR. § Joint Administration Requested

 

DEBTORS’ EMERGENCY MOTION FOR ORDER (1) AUTHORIZING

 

' The Debtors in these Chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
number, include: Studio Movie Grill Holdings, LLC (6546) (“SMG Holdings”); OHAM Holdings, LLC (0966); Movie
Grill Concepts Trademark Holdings, LLC (3096); Movie Grill Concepts I, Ltd. (6645); Movie Grill Concepts IT, Ltd.
(2793); Movie Grill Concepts IV, Ltd. (1454); Movie Guill Concepts [x, LLC (3736), Movie Grill Concepts VI, Ltd.
(6895); Movie Grill Concepts VII, LLC (2291); Movie Grill Concepts X, LLC (6906); Movie Guill Concepts XI, LLC
(2837); Movie Grill Concepts XII, LLC (6040); Movie Grill Concepts XIN, LLC (5299); Movie Grill Concepts XIV,
LLC (4709); Movie Guill Concepts XTX, LLC (9646); Movie Grill Concepts XL, LLC (4454); Movie Gnill Concepts
XLI, LLC (4624); Movie Grill Concepts XLH, LLC (2309); Movie Grill Concepts XLII], LLC (9721); Movie Grill
Concepts XLIV, LLC (8783); Movie Grill Concepts XLV, LLC (2570); Movie Grill Concepts XV, LLC (4939); Movie
Grill Concepts XVI, LLC (1033); Movie Grill Concepts XVII, LLC (1733); Movie Grill Concepts XVUI, LLC (8322);
Movie Grill Concepts XX, LLC (7300), Movie Grill Concepts XXI, LLC (1508); Movie Grill Concepts XXII, LLC
(6748); Movie Grill Concepts XXIV, LLC (5114); Movie Grill Concepts X°XTX, LLC (5857); Movie Grill Concepts
XXV, LLC (4985); Movie Grill Concepts XXVI, LLC (5233); Movie Grill Concepts XX VII, LLC (4427); Movie Guill
Concepts XXVIH, LLC (1554); Movie Grill Concepts XXX, LLC (1431); Movie Grill Concepts XX XI, LLC (3223);
Movie Grill Concepts XXXII, LLC (0196); Movie Grill Concepts XXXIH, LLC (1505); Movie Grill Concepts
XXXIV, LLC (9770); Movie Grill Concepts XXXTX, LLC (3605); Movie Grill Concepts XXXV, LLC (0571), Movie
Grill Concepts XXXVI, LLC (6927); Movie Grill Concepts XXXVI, LLC (6401); Movie Grill Concepts XXXVI,
LLC (9657); Movie Grill Concepts XXTII, LLC (7893); Studio Club, LLC (023), Studio Club IV, LLC (9440); Movie
Grill Concepts XI, LLC (2837); Movie Grill Concepts XLI, LLC (4624); Movie Grill Concepts XLVI, LLC (2344);
Movie Grill Concepts XLVII, LLC (5866); Movie Grill Concepts XLVII, LLC (8601), Movie Grill Concepts XLIX,
LLC (0537); Movie Grill Concepts L, LLC (5940); Movie Grill Concepts LI, LLC (7754), Movie Grill Concepts LI,
LLC (8624); Movie Grill Concepts LIT, LLC (066); Movie Grill Concepts LIV, LLC (2018), Movie Grill Concepts
LV, LLC (4699); Movie Grill Partners 3, LLC (4200); Movie Grill Partners 4, LLC (1363); Movie Guill Partners 6,
LLC (3334); and MGC Management I, LLC 224).

 

DEBTORS’ MOTION ON PREPETITION TAX OBLIGATIONS Page 1 of 14
Case 20-32633-sgj11 Doc 6 Filed 10/23/20 Entered 10/23/20 19:08:44 Page 2 of 20

DEBTORS TO PAY CERTAIN PRE-PETITION TAXES AND ASSESSMENTS;

AND (II) AUTHORIZING FINANCIAL INSTITUTIONS TO HONOR AND
PROCESS RELATED CHECKS AND TRANSFERS PURSUANT TO SECTIONS 105(a),
363(b), 365, 507(a)(8), AND 541(d) OF THE BANKRUPTCY CODE

Studio Movie Grill Holdings, LLC and its debtor affiliates (the “Debtors” or “SMG”), by and
through their proposed undersigned counsel, file this Emergency Motion for Entry of an Order (1)
Authorizing Debtors to Pay Certain Prepetition Taxes and Assessments; and (UI) Authorizing Financial Institutions
to Honor and Process Related Cheeks and Transfers Pursuant to Sections 105 (a), 363 (b), 365, 507(a)(8) and 541 (d)
of the Bankruptcy Code (the “Motion”. In support of this Motion, the Debtors would respectfully show

the Court as follows:

I.
JURISDICTION AND VENUE

1. This Court has jurisdiction over this case pursuant to 28 U.S.C. §§ 157 and 1334. This
is a core proceeding pursuant to 28 U.S.C. § 157(b)(2)(A). Venue is proper in this District pursuant
to 28 U.S.C. § 1408. The statutory predicates for the relief requested herein are Sections 105(a),
363(b), 365 507(a)(8) and 541 (d) of Title 11 of the United States Code (the “Bankruptcy Code”).

II.
BACKGROUND

2. On October 23, 2020 (the “Petition Date’’), the Debtors each filed voluntary petitions
for relief under Chapter 11 of Title 11 of the United States Code, 11 U.S.C. §§ 101, ef seg. (the
“Bankruptcy Code”), thereby initiating the above-captioned bankruptcy cases (the “Chapter 11
Cases”). The Debtors continue to manage and operate their businesses as debtors-in-possession
pursuant to Sections 1107 and 1108 of the Bankruptcy Code.

3. An official committee of unsecured creditors has yet to be appointed in these Chapter
11 Cases. Further, no trustee or examiner has been requested or appointed in these Chapter 11 Cases.

4, SMG is engaged in the dine-in movie theater business. In addition to tts movie

offerings, SMG’s theaters include a bar and lounge area, with direct to seat service for guests before

 

DEBTORS’ MOTION ON PREPETITION TAX OBLIGATIONS Page 2 of 14
Case 20-32633-sgj11 Doc 6 Filed 10/23/20 Entered 10/23/20 19:08:44 Page 3 of 20

and during their movies. Specifically, SMG operates 34 movies theaters in 9 states, including Arizona,
California, Florida, Georgia, Illinois, North Carolina, Pennsylvania, Texas, and Virginia. All theaters
operate under the brand name “Studio Movie Grill.”

5. A detailed description of the Debtors and their businesses, and the facts and
circumstances supporting the Motion and the Debtors’ Chapter 11 Cases are set forth in greater detail
in the Declaration of William Snyder, CRO of the Debtors, in Support of the Debtors’ Chapter 11 Petitions and
First Day Motion (the “Snyder Declaration”), which was filed on the Petition Date and 1s incorporated
by reference in this Motion.

III.
SUMMARY OF PRE-PETITION TAXES

6. In the ordinary course of business, the Debtors collect, remit, withhold, and pay certain
sales and use taxes (the “Sales and Use Taxes”), property taxes (the “Property Taxes”), franchise and/or
income taxes (the “Franchise and Income Taxes”), import and customs duties (“Import and Customs
Duties”), and other taxes, including, without limitation, gross receipts, commercial activities taxes,
business and operations taxes (the “Miscellaneous Taxes” and together with the Sales and Use Taxes,
Property Taxes, Franchise/Income Taxes, and Import/ Customs Duties the “Taxes”) and/or fees
(“Fees”) owed or accrued prior to the Petition Date to the various taxing authorities and governmental
regulatory bodies (collectively, the “Taxing Authorities”). The Taxes and Fees typically, but not
exclusively, are remitted and paid through the Debtors or one of their authorized agents by check,
credit card, and electronic transfers that are processed through their banks and other financial
institutions or service providers. From time to time, the Debtors also receive tax credits for
overpayments or refunds in respect of Taxes or Fees. The Debtors use these credits in the ordinary
course of business to offset against future Taxes or Fees, or have such amounts refunded to the
Debtors.

7. Certain Taxing Authorities require the Debtors to collect Sales and Use Taxes from

 

DEBTORS’ MOTION ON PREPETITION TAX OBLIGATIONS Page 3 of 14
Case 20-32633-sgj11 Doc 6 Filed 10/23/20 Entered 10/23/20 19:08:44 Page 4 of 20

their customers. Additionally, the Debtors are required to pay, as a customer, Sales and Use Taxes
based on a percentage of sales prices. Use Taxes typically arise if a supplier does not have business
operations in the state in which it is supplying goods and, therefore, does not charge Sales Tax on
goods that are otherwise taxable to the purchaser. The Debtors ate required to remit Sales and Use
Taxes to the applicable Taxing Authorities.

8. Property Taxes are assessed and become payable in the ordinary course of business
and are calculated based on a statutorily-mandated percentage of property value (for both real and
personal property). Generally, Property Taxes are due annually, and the timing of payment of Property
Taxes varies from jurisdiction to jurisdiction.

9, The Debtors have Franchise and Income Tax obligations they must pay to various
state authorities in jurisdictions where the Debtors operate or are authorized to do business. These taxes
ate assessed annually and are necessary to remain in good standing. In some jurisdictions, the Debtors
remit estimated amounts in respect of Income Taxes, resulting in tax credits or overpayments that may
be offset against future Income Taxes, or in certain circumstances may be refunded to the Debtors.

10. The Debtors have also in the ordinary course of their business entered into
approximately thirty (0) sale tax agreements (the “I’ax Agreements”) with taxing authorities for the
purpose of arranging payment of taxes due and owing. ‘The ‘l'ax Agreement allow the Debtors to catch
up on sales tax payments overt periods ranging from 10 months to 36 months. The Tax Agreements
benefit the estates and all parties-in-interest by increasing the Debtors’ liquidity. The Debtors seek
authority, but not direction, to continue payments under these Tax Agreements.

11. In the ordinary course of business, the Debtors are required to obtain certain licensing
and permits from various jurisdictions in which they operate, which in include critical liquor licensure
(the “Licensing and Permit Fees”).

12. The Debtors use Baker Tilly Virchow Krause, LLP as its tax accountants and advisors

 

DEBYORS’ MOTION ON PREPETITION TAX OBLIGATIONS Page 4 of 14
Case 20-32633-sgj11 Doc 6 Filed 10/23/20 Entered 10/23/20 19:08:44 Page 5 of 20

in the regular course of its business and incur certain scheduled fees for the work they perform.

13. The Debtors estimate that as of the Petition Date there are accrued and unpaid Taxes,
Fees, and Tax Administrative Fees totaling $3,560,386.

14. The amounts of the Taxes, Fees, and Tax Administrative Fees listed above are good
faith estimates based on the Debtors’ books and records and remain subject to potential audits and
other adjustments. As such, the Debtors also seek authorization to pay any prepetition Taxes due and
owing following audit and review.

IV.
RELIEF REQUESTED & BASIS FOR RELIEF

15. The Debtors request, pursuant to Sections 105(a), 363(b), 365, 507(a)(8), and 541 (d)
of the Bankruptcy Code and Rules 6003 and 6004 of the Federal Rules of Bankruptcy Procedure (the
“Bankruptcy Rules”), (i) the authority, but not direction, to pay certain pre-petition Taxes (as defined
below) due and owing to the Taxing Authorities, including any Taxes determined owing post-petition
for the period prior to the Petition Date, and authority, but not direction, to pay all accrued unpaid
pre-petition administrative fees related thereto, and (ii) that the Court authorize applicable banks and
financial institutions (collectively, the “Banks”) to receive, honor, process, and pay all checks issued
or to be issued and credit card or electronic funds transfers requested or to be requested relating to
the above.

16. The Debtors request the entry of an order, substantially in the form attached to the
motion as Exhibit “A”, (the “Order”). A non-exclusive list of the Taxing Authorities is annexed as
Exhibit “B” (the “Taxing Authorities List’) to the Order.

17. Ample cause exists to authorize the payment of the prepetition Taxes, including, among

other things, that (i) the failure to pay the prepetition Taxes may interfere with the Debtors’ continued

 

2 Note., the Debtors have 2020 property taxes for which they have not received bills that are not included in this

figure.

 

DEBTORS’ MOTION ON PREPETITION TAX OBLIGATIONS Page 5 of 14
Case 20-32633-sgj11 Doc 6 Filed 10/23/20 Entered 10/23/20 19:08:44 Page 6 of 20

operations and successful reorganization; (1) funds representing certain of the unremitted pre-petition
Taxes may not be property of the Debtors’ estates; (it) the failure to pay pre-petition Property Taxes
may increase the scope of secured and priority claims held by the applicable Taxing Authorities against
the Debtors’ estates; (iv) the payment of pre-petition Taxes affects only the timing of payments as most,
if not all, of the Taxes are afforded priority or secured status under the Bankruptcy Code; and {v) the
Court has authority to grant the requested relief under Sections 105(a) and 363(b) of the Bankruptcy
Code, and payment of the prepetition Taxes is a valid exercise of the Debtors’ fiduciary duties pursuant
to Sections 1107(a) and 1108 of the Bankruptcy Code.

A. Failure to Pay the Prepetition Taxes May Interfere with the Debtors’ Continued
Operations and Successful Reorganization Effort

18. The Debtors seek authorization, but not direction, to pay the pre-petition Taxes to
ensure continued, uninterrupted operation of their business. Nonpayment of these obligations may
cause Taxing Authorities to take precipitous action, including, but not limited to, asserting liens,
preventing the Debtors from conducting business in the applicable jurisdictions, or seeking to lift the
automatic stay, which would disrupt the Debtors’ day-to-day operations and could potentially impose
significant costs on the Debtors’ estates. Failure to satisfy the prepetition Taxes may jeopardize the
Debtors’ maintenance of good standing to operate in the jurisdictions in which they do business.

19. To the extent that any prepetition Taxes remain unpaid by the Debtors, certain of the
Debtors’ officers and directors may be subject to lawsuits or criminal prosecution during the pendency
of these Chapter 11 Cases. The dedicated and active participation of the Debtors’ directors, officers
and other employees is not only integral to the Debtors’ continued, uninterrupted operations, but also
essential to the orderly administration of these Chapter 11 Cases. The threat of a lawsuit or criminal
prosecution, and any ensuing liability, would distract the Debtors and their personnel from important
tasks, to the detriment of all parties in interest.

B. Certain of the Prepetition Taxes May Not Be Property of the Debtors’ Estates

 

DEBTORS’ MOTION ON PREPETITION TAX OBLIGATIONS Page 6 of 14
Case 20-32633-sgj11 Doc 6 Filed 10/23/20 Entered 10/23/20 19:08:44 Page 7 of 20

20. The Debtors submit that funds representing some of the prepetition Taxes, including
the Sales Taxes and certain value-added, goods and services, and withholding taxes, may constitute
“trust fund” taxes, which the Debtors are required to collect and/or hold in trust for payment to the
Taxing Authorities. Section 541(d) of the Bankruptcy Code provides, in relevant part:

Property in which the debtor holds, as of the commencement of the case, only legal

title and not an equitable interest . .. becomes property of the estate .. . only to the

extent of the debtot’s legal title to such property, but not to the extent of any equitable

interest in such property that the debtor does not hold.

al, To the extent the Debtors have collected or hold taxes in trust for payment to the
Taxing Authotities, such funds may not constitute property of the Debtors’ estates. See, e.g. Begier v.
IRS, 496 U.S. 53, 60-62 (1990) (holding that excise and withholding taxes are property held by a
debtor in trust for another and, as such, are not property of the debtor’s estate); A/ Copeland Einters.,
Ine. v. Texas, 991 F.2d 233, 235 (5th Cir. 1993) (stating that a debtor holds state sales tax revenues in
trust for the state); In re Equalnet Comme'ns Corp., 258 B.R. 368, 370 (Bankr. S.D. Tex. 2000) (“[C]ertain
prepetition tax claims, such as sales taxes, could be trust fund claims.”); Tex. Comptroller of Pub, Acts.
». Megafoods Stores, Inc. (In re Megafoods Stores, Inc.), 163 F.3d 1063, 1067-68 (th Cir. 1988) (ander Texas
law, state sales taxes collected created statutory trust fund, if traceable, and were not property of the
estate). The Debtors, therefore, generally do not have an equitable interest in such fands and should

be permitted to pay those funds to the Taxing Authorities as they become due.

C. Failure to Pay Prepetition Taxes May Increase the Scope of Secured and Priority
Claims Held by the Taxing Authorities

22. The Debtors’ failure to pay certain Taxes may increase the total amount of secured
claims held by Taxing Authorities against the Debtors’ estates, as Taxing Authorities may assert liens
against real and personal property for which these Taxes are due and owing. Furthermore, the post-

petition creation and perfection of certain of these liens may not be subject to the automatic stay. See

 

DEBTORS’ MOTION ON PREPETITION TAX OBLIGATIONS Page 7 of 14
Case 20-32633-sgj11 Doc 6 Filed 10/23/20 Entered 10/23/20 19:08:44 Page 8 of 20

§§ 362(b)(3), (18). Thus, nonpayment of certain Taxes may inadvertently allow the creation and
perfection of additional liens on the Debtors’ assets during these Chapter 11 Cases.

23. Moreover, to the extent the Taxing Authorities hold over-secured claims, if the
ptepetition Taxes are not paid, post-petition interest, fees, penalties and other charges may accrue. See
11 U.S.C. § 506(b); United States v. Ron Pair Enters., Inc, 489 U.S. 235, 241-43 (1989) (holding that
nonconsensual lenholders may receive interest on theit claims under § 506(b)). Even if these Taxes
are not treated as secured claims, they may still, as discussed below, be entitled to priority treatment
pursuant to the Bankruptcy Code ~ as may any penalties assessed by the applicable Taxing Authorities
on delinquent taxes owed by the Debtors. See § 507(a)(8). The Debtors’ failure to pay the prepetition
Taxes may increase the amount of the secured or priority claims held by the Taxing Authorities against
the Debtors’ estates.

24, Paying the prepetition Taxes will avoid the imposition of liens and the accrual of
interest charges and unnecessaty fees and penalties on such claims, thereby preserving the value of
the Debtors’ estates and maximizing the distribution available for other creditors. Therefore, the Court
should authorize the Debtors to pay prepetition Taxes because payment will benefit the estates’
creditors and other parties-in-interest.

D. Paying the Prepetition Taxes Will Affect Only the Timing of Payments

24. Most, if not all, of the Taxes described herein are afforded priority status pursuant to
Section 507(a)(8) of the Bankruptcy Code. Courts have authorized early payment of priority claims
when such early payment is intended to prevent some harm or to procure some benefit for the estate.
See, ¢.9., In re CEI Roofing, Inc., 315 B.R. 50, 60-61 (Bankr. N.D. Tex. 2004) (finding that authorization
of early payment of priority claims does not trigger concerns of either upsetting priority scheme of
Bankruptcy Code or of unfair discrimination); In re CoServ, L.L.C., 273 BR. 487, 493 (Bankr. N.D.

Tex. 2002) (implying the bankruptcy court may authorize eatly payment of prepetition priority claims

 

DEBTORS’ MOTION ON PREPETITION TAX OBLIGATIONS Page 8 of 14
 

Case 20-32633-sgj11 Doc 6 Filed 10/23/20 Entered 10/23/20 19:08:44 Page 9 of 20

in instances where nonpayment could impair debtor’s ability to operate); Egualnet Comme'ns Corp., 258
B.R. at 370 (stating that the court may authorize pre-plan payment of priority claims, because “the
need to pay these claims in an ordinary course of business time frame is simple common sense”).

25, To the extent the prepetition Taxes are priority claims, they must be paid in full before
any general unsecured obligations of the Debtors may be satisfied. The Debtors submit that sufficient
assets exist to pay certain of the prepetition Taxes. Accordingly, the proposed relief will affect only
the timing of payment of the prepetition Taxes and will not prejudice the rights of any general
unsecured creditor or other party-in-interest. The Court, therefore, should grant the Debtors the
authority to pay prepetition Taxes in the ordinary course.

E. The Court has Authority to Grant the Requested Relief Under Sections 363(b) and
105(a) of the Bankruptcy Code, and Payment of Prepetition Taxes is a Valid Exercise
of the Debtors’ Fiduciary Duties Pursuant to Sections 1107(a) and 1108 of the
Bankruptcy Code
26, The Court may grant the relief requested herein pursuant to 363(b), which provides,

in pertinent part, that “[t]he [debtor-in-possession], after notice and a hearing, may use, sell, or lease,

other than in the ordinary course of business, property of the estate.” § 363(b)(1). Courts have long
recognized that, where a sound business justification can be articulated, payment of ptepetition claims
under Section 363(b) is permitted. See In re Ionosphere Clubs, Inc. 98 B.R. 174, 175 (Bankr. S.D.N-Y.

1989) (holding that § 363(b) gives a bankruptcy court “broad flexibility” to authorize a debtor to

expend funds on account of prepetition claims if there is “some business justification” to justify

payment).

27, The Court may also grant the requested relief pursuant to its equitable powers under
Section 105(a), which provides that “[t]he court may issue any order, process, or judgment that is
necessaty of appropriate to carry out the provisions of this title.” Courts generally recognize that

payments to prepetition creditors are appropriate pursuant Section 105 under the “doctrine of

necessity” or the “necessity of payment” rule, where such payments are necessaty to the continued

 

DEBTORS’ MOTION ON PREPETITION TAX OBLIGATIONS Page 9 of 14
Case 20-32633-sgj11 Doc 6 Filed 10/23/20 Entered 10/23/20 19:08:44 Page 10 of 20

operation of the debtor’s business. See, ¢.g., In re CoServ, L.L.C., 273 B.R. at 497 (“[I]t is only logical
that the bankruptcy court be able to use Section 105(a) of the Code to authorize satisfaction of the
ptepetition claim in aid of preservation or enhancement of the estate.’”); see also In re Matter of Lehigh &
N. E. Ry. Co, 657 F.2d 570, 581 Gd Cir. 1981) (holding that a court may authorize payment of
prepetition claims if such payment is essential to the continued operation of the debtor). Indeed, a
bankruptcy court’s use of its equitable powers under the “doctrine of necessity” to “authorize the
payment of prepetition debt when such payment is needed to facilitate the rehabilitation of the debtor
is not a novel concept.” In re Ionosphere Clubs, Inc, 98 B.R. at 175. The United States Supreme Court
first articulated the equitable common law principle commonly referred to as the “doctrine of
necessity” over 130 years ago in Mé/tenberser v. Logansport, C. ¢ S.W.R. Co., 106 U.S. 286 (1882). Coutts
today continue to recognize that the rationale for the “doctrine of necessity” 1s consistent with the
“paramount goal” of Chapter 11 — “facilitating the continued operation and rehabilitation of the
debtor.” In re Ionosphere Clubs, Inc., 98 B.R. at 176.

28. In addition, pursuant to Sections 1107(a) and 1108 of the Bankruptcy Code,
debtors-in-possession ate fiduciaries “holding the bankruptcy estate and operating the business for
the benefit of creditors. ...” In re CoServ, 273 B.R. at 497. Implicit in the duties of a Chapter 11 debtor-
in-possession is the duty “to protect and preserve the estate, including an operating business’s going-
concern value.” Id. Courts have noted that there are instances in which a debtor-in-possession may
fulfill its fiduciary duty “only .. . by the preplan satisfaction of a prepetition claim.” Id. see also In re
Mirant Corp., 296 B.R. 427, 429-30 (Bankr. N.D. Tex. 2003) (allowing debtors to pay claims
“reasonably believe[d]” to be authorized under the CoSer test or whose payment was necessary “in
the exercise of their business judgment ... in order for [the dJebtors to continue their respective
businesses”). This Court in CoSev noted that preplan satisfaction of prepetition claims would be a

valid exercise of a debtot’s fiduciary duty when the payment “is the only means to effect a substantial

 

DEBTORS’ MOTION ON PREPETITION TAX OBLIGATIONS Page 10 of 14
Case 20-32633-sgj11 Doc 6 Filed 10/23/20 Entered 10/23/20 19:08:44 Page 11 of 20

enhancement of the estate.” In re CoServ, 273 B.R. at 497. The court provided a three-pronged test for
determining whether a preplan payment on account of a prepetition claim was a valid exercise of a
debtor’s fiduciary duty:

First, it must be critical that the debtor deal with the claimant. Second, unless it deals

with the claimant, the debtor risks the probability of harm, or, alternatively, loss of

economic advantage to the estate or the debtor’s going concern value, which 1s

disproportionate to the amount of the claimant’s prepetition claim. Third, there is no
practical or legal alternative by which the debtor can deal with the claimant other than

by payment of the claim. Id. at 498.

29, Payment of the prepetition Taxes in this instance meets each element of the CoSer
test. Accordingly, pursuant to Sections 105(a), 363(b), 1107(a), and 1108, this Court is empowered to
grant the relief requested herein and such relief is necessary, in the Debtors’ discretion and business
judgment, in order to prevent damage to the Debtors’ businesses.

30. The Debtors submit that payment of the prepetition Taxes is an exercise of sound
business judgment and necessaty to permit a successful reorganization, as the Debtors’ satisfaction of
the prepetition Taxes is necessary to avoid the obstacles to a smooth transition through these Chapter
11 Cases and additional expenses such as interest, fees, and penalties. Significant disruptions of the
Debtors’ operations of the types described above threaten to itreparably impair the Debtors’ ability
to conduct a successful reorganization process and thereby maximize the value of the Debtors’ estates
for the benefit of creditors.

31. In fact, bankruptcy courts in this jurisdiction have entered orders granting relief similar
to the relief requested herein. See, eg., In re The LaSalle Grp., Inc, Case No. 19-31484 (SGJ) Banke.
N.D. Tex. May 21, 2019) (Docket No. 89); Iv re PHI, Inc., Case No. 19-30923 (HDH) (Bankr. N.D.
Tex. April 17, 2019) (Docket No. 275); In re Erickson Inc, Case No. 1634393 (HDH) (Bankr. N.D.
Tex. Dec. 2, 2016) (Docket No. 126); In re Forest Park Med. Ctr. at Southlake, LLC, Case No. 16-40273

(REN) (Bankr. N.D. Tex. Feb. 2, 2016) (Docket No. 74). The present circumstances warrant similar

telief in these Chapter 11 Cases.

 

DEBTORS’ MOTION ON PREPETITION TAX OBLIGATIONS Page 11 of 14
Case 20-32633-sgj11 Doc 6 Filed 10/23/20 Entered 10/23/20 19:08:44 Page 12 of 20

F, Banks Should be Authorized to Receive, Process, Honor, and Pay all Payments
Issued and Transfers Requested to Pay the Prepetition Taxes

32. The Debtors have sufficient funds to pay the amounts described herein in the ordinary
course of business by virtue of expected cash flows from ongoing business operations, anticipated
access to cash collateral, and post-petition DIP financing. Also, under the Debtors’ existing cash
management system, the Debtors can readily identify checks, credit card payments, wire transfer
requests, and electronic funds transfers relating to an authorized payment made with respect to the
Taxes.

33. Accordingly, the Debtors believe that checks, credit card payments, and/or wite
transfer requests, other than those relating to authorized payments, will not be honored inadvertently
and that this Court should authorize all applicable financial institutions, when requested by the
Debtors, to receive, process, honor, and pay any and all payment requests in respect of the relief
requested herein.

H. Request for Waiver of Bankruptcy Rules 6004(a) and 6004(h)

34. Given the nature of the relief requested, the Debtors respectfully request a waiver of
() the notice requirements under Bankruptcy Rule 6004(a); and (i) the 14-day stay under Banksuptcy
Rule 6004(h), to the extent that either rule is applicable hereto.

I, Reservation of Rights

35. Nothing contained herein is intended or should be construed as an admission as to
the validity of any claim against the Debtors, a waiver of the Debtors’ rights to dispute any claim, or
an approval or assumption of any agreement, contract or lease under Bankruptcy Code Section 365.
Likewise, if this Court grants the relief sought herein, any payment made pursuant to the Court’s order
is not intended and should not be construed as an admission as to the validity of any claim or a waiver

of the Debtors’ sights to dispute such claim subsequently.

V.
NOTICE

 

DEBTORS’ MOTION ON PREPETITION TAX OBLIGATIONS Page 12 of 14
Case 20-32633-sgj11 Doc 6 Filed 10/23/20 Entered 10/23/20 19:08:44 Page 13 of 20

36. Notice of this Motion will be provided to: (i) the Office of the United States Trustee;
(i) the Debtors’ secured creditors; (iit) any party whose interests are directly affected by this specific
pleading; (iv) those persons who have formally appeared and requested notice and service in these
proceedings pursuant to Bankruptcy Rules 2002 and 3017; (v) counsel for the proposed DIP Agent;’
(vi) counsel for any official committees appointed by this Court; (vit) the consolidated list of the 30
largest unsecured creditors of the Debtors; and (viii) all governmental agencies having a regulatory or
statutory interest in these cases (collectively, the “Notice Patties”). Based on the urgency of the
circumstances sutrounding this Motion and the nature of the relief requested herein, the Debtors
respectfully submit that no further notice is required.

WHEREFORE, the Debtors respectfully request that the Court enter an order (1) granting
the relief requested in this Motion authorizing Debtors to pay the described Prepetition Taxes and
Assessments and authorizing Banks to honor and process related checks and transfers; and (i)

granting such other relief as the Court deems just and proper.

DATED: October 23, 2020 Respectfully submitted,

LAW OFFICES OF FRANK J. WRIGHT, PLLC

By: _/s/ Frank J. Wright
Frank J. Wright
Texas Bar No. 22028800
Jeffery M. Veteto
Texas Bar No. 24098548

Jay A. Ferguson

Texas Bar No. 24094648

2323 Ross Avenue, Suite 730

Dallas, Texas 75201

Telephone: (214) 935-9100

PROPOSED COUNSEL TO DEBTORS
AND DEBTORS-IN-POSSESSION

 

3 DIP Agent” means Goldman Sachs Special Lending Group, L-P., in its capacity as administrative agent under that
certain [Senior Secured Superpriority Debtor-in-Possession Financing Amendment dated as of [October __], 2020, by and among,
among others, the Debtors, the DIP Agent, and the lenders party thereto.

 

DEBTORS’ MOTION ON PREPETITION TAX OBLIGATIONS Page 13 of 14
Case 20-32633-sgj11 Doc 6 Filed 10/23/20 Entered 10/23/20 19:08:44 Page 14 of 20

CERTIFICATE OF SERVICE

I hereby certify that a true and correct copy of the foregoing document was served on the
parties listed below, on all parties consenting to electronic service of this case va the Court’s ECF
system for the Northern District of Texas and wa United States Mail, first class postage prepaid, on
October 24, 2020 on the Debtor’s Top Thirty (30) Largest Unsecured Creditors.

U.S. Trustee

1100 Commerce St.
Room 976

Dallas, Texas 75242

/s/ Frank J. Wright
Frank J. Wright

 

DEBTORS’ MOTION ON PREPETITION TAX OBLIGATIONS Page 14 of 14
 

 

Case 20-32633-sgj11 Doc 6 Filed 10/23/20 Entered 10/23/20 19:08:44 Page 15 of 20

IN RE:

IN THE UNITED STATES BANKRUPTCY COURT
NORTHERN DISTRICT OF TEXAS
DALLAS DIVISION

CASE NO. 20-32633-11

etal,1

§
§
STUDIO MOVIE GRILL HOLDINGS, LLC, § Chapter 11
§
§

DEBTOR. Joint Administration Requested

 

 

1

The Debtors in these Chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
number, include: Studio Movie Grill Holdings, LLC (6546) (‘SMG Holdings”), OHAM Holdings, LLC (0966); Movie
Grill Concepts Trademark Holdings, LLC (3096); Movie Grill Concepts I, Ltd. (6645); Movie Grill Concepts Ill, Ltd.
(2793), Movie Grill Concepts IV, Ltd. (1454); Movie Grill Concepts IX, LLC (3736); Movie Guill Concepts VI, Ltd.
(6895); Movie Grill Concepts VIL, LLC (2291); Movie Grill Concepts X, LLC (6906); Movie Grill Concepts XI, LLC
(2837), Movie Grill Concepts XII, LLC (6040); Movie Grill Concepts XIII, LLC (5299); Movie Grill Concepts XIV,
LLC (4709); Movie Grill Concepts XIX, LLC (9646); Movie Grill Concepts XL, LLC (4454); Movie Grill Concepts
XLI, LLC (4624); Movie Grill Concepts XLII, LLC (2309); Movie Grill Concepts SLIM, LLC (0721); Movie Grill
Concepts XLIV, LLC (8783); Movie Grill Concepts XLV, LLC (2570); Movie Grill Concepts XV, LLC (4939); Movie
Grill Concepts XVI, LLC (1033); Movie Guill Concepts XVI, LLC (1733); Movie Grill Concepts XVII, LLC (8322);
Movie Grill Concepts XX, LLC (7300); Movie Grill Concepts XXI, LLC (1508); Movie Grill Concepts XXII, LLC
(6748); Movie Grill Concepts XXIV, LLC (5114); Movie Grill Concepts XXX, LLC (5857), Movie Grill Concepts
XXV, LLC (4985); Movie Grill Concepts XXVI, LLC (5233), Movie Grill Concepts XXVII, LLC (4427); Movie Grill
Concepts XXVIII, LLC (1554); Movie Grill Concepts XXX, LLC (1431); Movie Grill Concepts XXXI, LLC (3223);
Movie Grill Concepts XXXII, LLC (0196); Movie Grill Concepts XXXII, LLC (1505); Movie Grill Concepts
XXXIV, LLC (9770); Movie Grill Concepts KXXTX, LLC (3605); Movie Grill Concepts XXXV, LLC (0571); Movie
Grill Concepts XXXVI, LLC (6927); Movie Grill Concepts XX XVII, LLC (6401); Movie Grill Concepts XXX VIII,
LLC (9657); Movie Grill Concepts XXIII, LLC (7893); Studio Club, LLC (3023); and Studio Club IV, LLC (9440).

 

ORDER GRANTING MOTION ON PREPETITION TAX OBLIGATIONS Page 1 of 5

EXHIBIT

A

 
Case 20-32633-sgj11 Doc 6 Filed 10/23/20 Entered 10/23/20 19:08:44 Page 16 of 20

ORDER GRANTING MOTION (1) AUTHORIZING DEBTORS TO PAY CERTAIN
PRE-PETITION TAXES AND ASSESSMENTS; AND (II) AUTHORIZING
FINANCIAL INSTITUTIONS TO HONOR AND PROCESS RELATED CHECKS
AND TRANSFERS PURSUANT TO SECTIONS 105(a), 363(b), 365, 507(a)(8), AND_
541(d) OF THE BANKRUPTCY CODE

Came on to be considered the Debtors’ Emergency Motion for Entry of an Order (1) Authorizing
Debtors to Pay Certain Prepetition Taxes and Assessments; and (I) Authorizing Financial Institutions to Honor
and Process Related Checks and Transfers Pursuant to Sections 105(a), 363 (b), 365, 507(a)(8) and 541(d) of the
Bankruptcy Code (the “Motion”’). Based on the specific facts and circumstances of this case and for
the reasons stated on the record, which are incorporated herein, the Court finds that: (4) it has
jurisdiction over the matters raised in the Motion pursuant to 28 U.S.C. §§ 157 and 1334; (a) this 1s a
core proceeding pursuant to 28 U.S.C. § 157(b)(2), and this Court may enter a final order consistent
with Article IIT of the Constitution; (iii) venue is proper before this Court pursuant to 28 U.S.C. §§
1408 and 1409; (iv) the relief requested in the Motion is in the best interests of the Debtors’ estates,
their creditors and other parties in interest; (v) notice of the Motion and the hearing were appropriate
under the circumstances and no other notice need be provided; and (vi) upon review of the record
before the Coutt, including the legal and factual bases set forth in the Motion and the statements made
by counsel at the hearing, and after due deliberation thereon, there being found good and sufficient
cause exists it is hereby
ORDERED that:
1. The Motion is granted,
2. The Debtors are authorized but not directed, in the Debtors’ sole discretion,

to (i) pay the Pre-Petition Tax Obligations as described in the Motion; and (1)
pay Taxes and Fees that arise or accrue in the ordinary course of business on

 

2 Unless otherwise defined herein, all capitalized terms shall have the meaning ascribed to them in the Motion.

 

ORDER GRANTING MOTION ON PREPETITION TAX OBLIGATIONS Page 2 of 5
Case 20-32633-sgj11 Doc 6 Filed 10/23/20 Entered 10/23/20 19:08:44 Page 17 of 20

a post-petition basis and that are due to taxing authorities listed in Exhibit
“A” to the Motion consistent with prepetition practices;

3, To the extent that the Debtors have overpaid any Taxes and Fees, the Debtors
are authorized to seek a refund or credit thereof.;

4, Notwithstanding the relief granted herein and any actions taken hereunder,
nothing contained in the Motion or this Order or any payment made pursuant
to this Order shall constitute, nor is it intended to constitute: (1) an admission
as to the validity or priority of any claim or lien against the Debtors; (ii) a waiver
of the Debtors’ rights to subsequently dispute such claim or lien on any
grounds; (iii) a promise or requitement to pay any pre-petition claim; (iv) an
implication or admission that any particular claim is of a type specified or
defined in the Motion or this Order; (v) a request or authorization to assume
any ptepetition agreement, contract or lease pursuant to Section 365 of the
Bankruptcy Code, except as set forth in the Motion; or (vi) a waiver of the
Debtors’ rights under the Bankruptcy Code or any other applicable law.

5. Notwithstanding anything to the contraty herein, nothing tn this Order
authorizes the use of cash collateral or debtor-in-possession financing. Any
payments authorized to be made pursuant to the Motion shall be made only
to the extent authorized under the cash collateral and debtor-in-possession
financing order approved by the Court in effect as of the time such payment
is to be made (together with any approved budgets in connection therewith,
the “DIP Order”), and such payments shall be subject to the terms, conditions,
limitations, and requirements of the DIP Order in all respects. Any Agent
Consent (as defined in the DIP Order) or other consent or approval of the
DIP Agent given or requested in respect of any matters relating to this Order
shall require approval of the Requisite Lenders (as defined in the DIP Order);

6. Notwithstanding anything else in this Order to the contrary, any payments
authorized to be made by this Order shall be subject to the terms, conditions,
limitations, and restrictions set forth in that certain Order Granting Debtors’
Emergency Motion Pursuant to Sections 105, 345, 364, 363, 503, 1107 and 1108,
Authorizing (i) Maintenance of Existing Bank, Accounts; (ii) Continuance of Existing
Cash Management System, Bank Accounts and Checks and Related Forms; (iii) Continued
Performance of Intercompany Transactions; (iv) Limited Waiver of Section 343 (b) Deposit
and Investment Requirements; and (v) Granting Related Rehef,

7. The banks and financial institutions on which checks were drawn in payment
of prepetition amounts to the Taxing Authorities are authorized to receive,
process, honor and pay all such checks and electronic payment requests when
presented for payment, whether such checks or other requests were submitted
ptior to, or after, the Petition Dates, provided that the Debtors have sufficient
funds on deposit to cover such payments.

8. The contents of the Motion satisfy the requirements of Bankruptcy Rule
6003(b).

 

ORDER GRANTING MOTION ON PREPETITION TAX OBLIGATIONS Page 3 of 5
Case 20-32633-sgj11 Doc 6 Filed 10/23/20 Entered 10/23/20 19:08:44 Page 18 of 20

9, Notice of the Motion as provided therein shall be deemed good and sufficient
notice of such Motion and the requirements of Bankruptcy Rule 6004(a) and
the Local Rules are satisfied by such notice.

10. Notwithstanding Bankruptcy Rule 6004(h), the terms and conditions of this
Order are immediately effective and enforceable upon its entry.

11. This Court retains jurisdiction with respect to all matters arising from or related
to the implementation of this Order.

IT ISSO ORDERED.

# # # End of Order # # #

 

ORDER GRANTING MOTION ON PREPETITION TAX OBLIGATIONS Page 4 of 5
Case 20-32633-sgj11 Doc 6 Filed 10/23/20 Entered 10/23/20 19:08:44 Page 19 of 20

SUBMITTED By:

Prank J. Wright

Texas Bar No. 22028800

Jeffery M. Veteto

Texas Bar No. 24098548

Jay A. Ferguson

Texas Bar No. 24094648

LAW OFFICES OF FRANK J. WRIGHT, PLLC
2323 Ross Avenue, Suite 730

Dallas, Texas 75201

Telephone: (214) 935-9100

PROPOSED COUNSEL TO DEBTORS
AND DEBTORS-IN-POSSESSION

 

ORDER GRANTING MOTION ON PREPETITION TAX OBLIGATIONS Page 5 of 5
Case 20-32633-sgj11 Doc 6 Filed 10/23/20

Entered 10/23/20 19:08:44 Page 20 of 20

 

ARIZONA DEPT OF REVENUE

 

CALIFORNIA DEPT OF REVENUE

 

CITY OF CHICAGO DEPT OF REVENUE

 

CITY OF HAMPTON

 

CITY OF HAMPTON

 

CITY OF MARIETTA

 

CITY OF ROSWELL

 

COBB COUNTY TAX COMMISSIONER

 

COLLIN COUNTY TAX AND COLLECTOR

 

COOK COUNTY DEPT OF REVENUE

 

CYPRESS-FAIRBANKS ISD

 

DENTON COUNTY ASSESSOR COLLECTOR

 

FLORIDA DEPT OF REVENUE

 

FULTON COUNTY TAX COMMISSIONER

 

GEORGIA DEPT OF REVENUE/TAXPAYER SVC DIV

 

GRAPEVINE COLLEYVILLE AREA TAX OFFICE

 

GWINNETT COUNTY TAX COMMISSIONER

 

HARRIS CO MUD #3871

 

HARRIS COUNTY MUD 179

 

HARRIS COUNTY MUD 179

 

HARRIS COUNTY TAX ASSESSOR COLLECTOR

 

HARRIS COUNTY WCID #145

 

HILLSBOROUGH COUNTY TAX COLLECTOR

 

ILLINOIS DEPT OF REVENUE

 

INDIANA DEPT OF REVENUE

 

IRS COMBINED ANNUAL WAGES

 

JOHN R AMES, CTA

 

KERN COUNTY TAX COLLECTOR

 

LOS ANGELES COUNTY TAX COLLECTOR

 

MARICOPA COUNTY TREASURER

 

MARION COUNTY TREASURER

 

MECKLENBURG CNTY TAX COLLECTOR

 

NC DEPT OF REVENUE

 

PENN TOWN CENTER

 

PENNSYLVANIA DEPT OF REVENUE

 

PINELLAS COUNTY TAX COLLECTOR

 

PLACER COUNTY TAX COLLECTOR

 

RICHARDSON ISD TAX OFFICE

 

SAN BERNARDINO COUNTY

 

SAN BERNARDINO TAX COLLECTOR

 

SMITH CO TAX OFFICE

 

SPRING BRANCH ISD

 

STATE COMPTROLLER-TEXAS

 

STATE OF VIRGINIA

 

VENTURA CO TAX COLLECTOR

 

 

WENDY BURGESS, TAX ASSESSORCOLLECTOR

 

 

 
